                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        July 02, 2021
                             UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

LUXOTTICA GROUP, S.P.A.; and   §
OAKLEY, INC.,                  §
                               §
    Plaintiffs,                §
                               §
VS.                            §
                                 CIVIL ACTION NO. 7:20-cv-00061
                               §
OCHOA’S FLEA MARKET, LLC;      §
NORMA OCHOA; and MARIA “JANIE” §
MORENO,                        §
                               §
    Defendants.                §

                                  OPINION AND ORDER

         The Court now considers Plaintiffs’ “Agreed Motion for Leave to File Under Seal.”1 In

the short motion, Plaintiffs explain that they have invested significant time and money in

developing, protecting, and investigating potential infringement of their respective intellectual

property.2 Specifically, Plaintiff Luxottica Group, S.p.A.’s intellectual property counsel avers

that all Plaintiffs have invested time and money “into creating a network of third-party

investigators” who operate undercover to ferret out counterfeiters.3 Counsel goes on to aver that

“[t]he undercover nature of these investigations and the confidentiality of the modus operandi of

the investigators are vital” to their continued enforcement efforts and ability of Plaintiffs to

protect their intellectual property rights.4 Consequently, Plaintiffs seek leave of Court to file

under seal the portions of their motion for summary judgment and exhibits that “incorporate or

reference” these undercover investigators and operations “so as to preserve the integrity and

function of future undercover investigations.”5

1
  Dkt. No. 25.
2
  Id. at 2, ¶¶ 1–3.
3
  Dkt. No. 25-1 at 3, ¶ 5.
4
  Id.
5
  Dkt. No. 25 at 3, ¶ 6.


1/2
        “[C]ourts should be ungenerous with their discretion to seal judicial records.”6 “In

exercising its discretion to seal judicial records, the court must balance the public's common law

right of access against the interests favoring nondisclosure.” . . . The relevant facts and

circumstances of the particular case inform the factors that a court weighs on both sides.7

        The Court finds, under the particular circumstances of this case, that the public’s

common law right of access to judicial records is outweighed by Plaintiffs’ need to preserve the

confidentiality and undercover nature of their investigators and investigative methods so as to

protect and enforce their intellectual property rights. The Court holds that the public interest in

monitoring the exercise of judicial authority and scrutinizing the record of this case8 is

adequately served by sealing the particular investigators’ identities and methods when the

allegedly counterfeit goods will still be a part of the public record. The Court therefore

GRANTS Plaintiffs’ motion for leave to file under seal.9 Plaintiffs have “leave to file under seal

the various portions of their Motion for Summary Judgment and attendant evidence that

incorporate or reference” information regarding the identity, contact information, and process

and details of the undercover investigators and undercover investigations into potential

counterfeit sellers of Plaintiffs’ intellectual property.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 2nd day of July 2021.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




6
  Le v. Exeter Fin. Corp., 990 F.3d 410, 418 (5th Cir. 2021); accord United States v. Holy Land Found. for Relief &
Dev., 624 F.3d 685, 689 (5th Cir. 2010) (citing Fed. Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir.
1987)) (“[A] court must use caution in exercising its discretion to place records under seal.”).
7
  Bradley ex rel. AJW v. Ackal, 954 F.3d 216, 225 (5th Cir. 2020) (quotations omitted).
8
  See Le, 990 F.3d at 418 (describing the public’s interest).
9
  Dkt. No. 25.


2/2
